PER CURIAM:
Juan P. McLendon, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McLendon v. Hollingsworth, No. 1:06-cv-01827-AMD (D.Md. July 26, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*332fore the court and argument would not aid the decisional process.

AFFIRMED.